IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                  No. 69164-3-1
                       Respondent,

         v.                                       DIVISION ONE

M.C,                                              UNPUBLISHED OPINION
B.D. 08/23/94,

                      Appellant.                  FILED:    MAY 2 8 2013


         PER CURIAM. M.C. appeals her conviction in juvenile court for third degree

retail theft with special circumstances. Her court-appointed attorney has filed a moticS r^;
                                                                                               r^
                                                                                                  o
to withdraw on the ground that there is no basis for a good faith argument on review.          O-T'
                                                                                               "VI.

                                                                                         CO
Pursuant to State v. Theobald, 78Wn.2d 184.470P.2d 188 (1970), and Anders v.                   c-or1.
                                                                                         3="              >:j


                                                                                                    ->u
California. 386 U.S. 738, 87 S. Ct. 1396, 18 L Ed. 2d 493 (1967), the motion to
                                                                                         CO

withdraw must:                                                                           "*"

         (1) be accompanied by a brief referring to anything in the record that might
         arguably support the appeal. (2) A copy of counsel's brief should be
         furnished the indigent and (3) time allowed him to raise any points that he
         chooses; (4) the court-not counsel-then proceeds, after a full examination
         of all the proceedings, to decide whether the case is wholly frivolous.

Theobald. 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

         This procedure has been followed. M.C.'s counsel on appeal filed a brief with the

motion to withdraw. M.C. was served with a copy of the brief and informed of her right

to file a statement of additional grounds for review. M.C. did not file a supplemental

brief.
No. 69164-3-1/2



      The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

       1.    Was the search incident to M.C.'s arrest unlawful?


       2.     Is there sufficient evidence supporting M.C.'s commission of the
             alternative means for theft from "three or more distinct mercantile
             establishments"?


       3.     Is the alternative means for theft from "three or more distinct mercantile
             establishments" unconstitutionally vague as applied?

The court also raised and considered the following potential issue:

             Is there sufficient evidence supporting M.C.'s commission of the
             alternative means for theft while in possession of an article designed to
             overcome security systems?

      The issues raised by counsel and the court are wholly frivolous. The motion to

withdraw is granted and the appeal is dismissed.


                                For the court:




                                                 %$AA\rf$Qt,

                                                               , ft rS